Citation Nr: 0903687	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral shin splints, with a right leg stress 
fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral hallux valgus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right breast cyst.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the lumbar spine.

7.  Entitlement to an initial evaluation in excess of 10 
percent for trochanteric bursitis of the right hip.


8.  Entitlement to an initial evaluation in excess of 10 
percent for trochanteric bursitis of the left hip.

9.  Entitlement to an initial compensable evaluation for 
right ankle strain.

10.  Entitlement to an initial compensable evaluation for 
left ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to October 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire in June 2005 and March 2007.   The 
veteran appeared for an RO hearing in February 2007 and a 
Board video conference hearing in October 2008.

The veteran's appeal also initially included the issues of 
service connection for a thoracic spine disorder and chronic 
fatigue syndrome, but, through her representative, she 
withdrew those claims from consideration in a November 2006 
statement.  38 C.F.R. § 20.204 (2008).

The claims for higher initial evaluations for PTSD, 
degenerative changes of the lumbar spine, trochanteric 
bursitis of both hips, and right and left ankle strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral shin splints result in no more 
than slight disability of each lower shin; the rating 
schedule contemplates separate ratings for a shin splint 
disability involving both lower extremities.

2.  The veteran's bilateral hallux valgus results in no more 
than moderate disability of each foot; the rating schedule 
allows for separate ratings for a hallux valgus disability 
involving both feet.

3.  The veteran has fibrocystic breast disease with chronic 
right breast pain; there is no current evidence of limitation 
of function of an affected part, breast surgery, or malignant 
neoplasms.

4.  The veteran's hemorrhoids are not large or thrombotic, 
irreducible, with excessive redundant tissue, or evidencing 
frequent recurrences.


CONCLUSIONS OF LAW

1.  The criteria for separate 10 percent initial evaluations 
for bilateral shin splints have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5022, 5262 (2008).

2.  The criteria for separate 10 percent initial evaluations 
for bilateral hallux valgus have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5280, 5284 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for a right breast cyst have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.116 (Diagnostic Code 7628), 
4.118 (Diagnostic Code 7804) (2008).

4.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2; see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

II.  Bilateral shin splints

The RO has evaluated the veteran's bilateral shin splints 
under 38 C.F.R. § 4.71a, Diagnostic Code 5022.  Under this 
section, periostitis is to be evaluated on the basis of 
limitation of motion of affected parts as degenerative 
arthritis.

A review of the veteran's December 2004 VA general medical 
examination and January 2007 VA orthopedic examination 
reports shows that the primary symptom of her service-
connected shin splints has been chronic pain, with subjective 
complaints of occasional swelling and flare-ups three to four 
times a week and objective findings of tenderness to 
palpation of the bilateral lower shins.  

The Board finds the veteran's bilateral shin splints to be 
productive of slight disability of each leg, commensurate to 
slight malunion of the tibia and fibula under Diagnostic Code 
5262.  There is no evidence of record to suggest a level of 
functional loss or other symptomatology commensurate with 
moderate impairment, as would warrant a higher rating under 
Diagnostic Code 5262.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.

That notwithstanding, Diagnostic Code 5262 concerns the 
evaluation of a single extremity.  At present, however, the 
RO has assigned a single 10 percent evaluation encompassing 
both extremities.  Given that Diagnostic Code 5262 does not 
contemplate a single evaluation for a bilateral disability, 
it is appropriate for separate 10 percent evaluations to be 
assigned for right and left shin splints.  

Overall, the Board finds that separate initial 10 percent 
evaluations should be assigned for right and left shin 
splints.  To that extent, the appeal is granted.  38 C.F.R. 
§§ 4.3, 4.7.

III.  Bilateral hallux valgus

The RO has evaluated the veteran's bilateral hallux valgus at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5280.  Under this section, a maximum 10 percent evaluation is 
warranted for unilateral hallux valgus, operated with 
resection of the metatarsal head or severe, if equivalent to 
the amputation of the great toe.  This grant was based upon 
the veteran's in-service bilateral bunionectomies and chronic 
pain shown upon VA examinations in December 2004 and January 
2007.

While the currently assigned 10 percent rating is the maximum 
rating provided by Diagnostic Code 5280, that diagnostic code 
specifically refers to unilateral hallux valgus.  In this 
case, the veteran underwent both a left and a right 
bunionectomy in service in 2004.  As Diagnostic Code 5280 
provides a 10 percent rating for unilateral hallux valgus 
with resection of the metatarsal head, the veteran is 
entitled to separate 10 percent initial evaluations for her 
right and left hallux valgus under this diagnostic code.  To 
this extent, the appeal is granted.

The Board has considered other diagnostic codes in 
determining whether higher evaluations are warranted.   For 
both feet, however, there is no evidence of acquired 
unilateral claw foot (pes cavus) with toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads, which would warrant a 20 percent evaluation 
under Diagnostic Code 5278.  In the absence of objective 
symptoms other than chronic pain, the Board also finds no 
basis for a 20 percent evaluation for a moderately severe 
foot injury under Diagnostic Code 5284.  Finally, the Board 
finds no indication of any painful motion or functional loss 
due to pain that is not adequately contemplated by the 
currently assigned 10 percent evaluations.  See DeLuca v. 
Brown, supra; 38 C.F.R. §§ 4.40, 4.45.

The evidence supports separate initial 10 percent evaluations 
for right and left hallux valgus.  To this extent, the appeal 
is granted.  38 C.F.R. §§ 4.3, 4.7.



IV.  Right breast cyst

The RO has evaluated the veteran's right breast cyst under 
38 C.F.R. § 4.116, Diagnostic Code 7628 and 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7628, 
benign neoplasms of the gynecological system or breast are 
rated according to impairment in function of the urinary or 
gynecological systems, or skin.  Under Diagnostic Code 7804, 
a maximum evaluation of 10 percent is warranted in cases of 
superficial scars that are painful on examination.  

In this regard, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This 
new regulation, however, indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Rather, the veteran's claim will be considered solely under 
the criteria effective as of the date of the claim.

Under the circumstances, the bases for an increased 
evaluation are limited.  Under Diagnostic Code 7805, scars 
may be evaluated on the basis of limitation of function of 
the affected part, but the veteran's December 2004 VA general 
medical examination and January 2007 VA orthopedic 
examination showed no limitation of function of any affected 
part.  In terms of 38 C.F.R. § 4.116, concerning 
gynecological conditions and disorders of the breast, there 
is no evidence of breast surgery (Diagnostic Code 7626) or 
malignant neoplasms (Diagnostic Code 7627).  Rather, as shown 
by the January 2007 examination, the veteran has fibrocystic 
breast disease with chronic right breast pain.  Absent any 
evidence that would support an increased evaluation under 
Diagnostic Codes 7626, 7627, or 7805, the veteran's symptoms 
are fully contemplated by the maximum 10 percent rating under 
Diagnostic Code 7804.

The evidence does not support an initial evaluation in excess 
of 10 percent for a right breast cyst, and the claim for that 
benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.



V.  Hemorrhoids

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a zero percent 
evaluation is warranted for mild or moderate hemorrhoids.  A 
10 percent evaluation contemplates hemorrhoids that are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A maximum 20 percent 
evaluation is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.

A review of the claims file fails to show hemorrhoid findings 
that are consistent with an initial compensable evaluation.  
The December 2004 VA general medical examination report 
contains a diagnosis of irritable bowel syndrome and chronic 
rectal bleeding, with the latter more than likely due to 
hemorrhoids and anal fissures as a result of intermittent 
constipation.  The January 2007 VA orthopedic examination 
report indicates that, while the veteran previously had 
occasional bright red blood with passing hard stools, she 
denied having bright red blood per rectum in two to three 
months.  The rectal examination revealed external tags as 
well as an internal tag along the top center at approximately 
12:00, with no blood noted.  There is no objective evidence 
of hemorrhoids that are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.

Accordingly, the veteran's claim for an initial compensable 
evaluation for hemorrhoids must be denied.  38 C.F.R. §§ 4.3, 
4.7.

VI.  Staged ratings and consideration under 38 C.F.R. 
§ 3.321(b)(1)

With regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Moreover, the veteran has submitted no evidence showing that 
these disorders have markedly interfered with her employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

VII.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
her initial service connection claims in a November 2004 
letter.  As this case concerns initial evaluations and comes 
before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
veteran in failing to give adequate 5103(a) notice for the 
service connection claims.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's private and VA treatment records have 
been obtained.  Also, she was afforded several VA 
examinations in conjunction with this appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to separate 10 percent evaluations for right and 
left shin splints is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

Entitlement to separate 10 percent evaluations for right and 
left hallux valgus is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

Entitlement to an initial evaluation in excess of 10 percent 
for a right breast cyst is denied.

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.




REMAND

The veteran last underwent VA orthopedic and psychiatric 
examinations in January 2007.  During her October 2008 
hearing, however, she asserted that several of her service-
connected disabilities had become more severe since those 
examinations.  She specifically testified as to increased 
severity of her PTSD, lumbar spine, and bilateral hip 
disorders.  Accordingly, reexaminations for these disorders 
are needed.  See VAOPGCPREC 11-95 (April 7, 1995).

Additionally, the veteran testified as to VA treatment for 
PTSD and physical therapy for her ankle, hip, and low back 
disorders subsequent to November 2007 (the date of receipt of 
the most recent VA outpatient records) during her hearing.  
In conjunction with her PTSD claim, she also indicated that 
she was undergoing VA vocational rehabilitation training, and 
the Board notes that the claims file as currently constituted 
does not include a vocational rehabilitation file.  As such, 
documentation corresponding to recent VA treatment and 
vocational rehabilitation should be requested.  38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, this case is REMANDED for the following action:

1.  The veteran's vocational 
rehabilitation training file should be 
obtained and added to her claims file.  
If such file is determined to be 
unavailable, documentation to that effect 
should be included in the claims file.

2.  All records of treatment from the 
Manchester, New Hampshire VA Medical 
Center dated since November 2007 should 
be requested.  All records obtained 
pursuant to this request must be included 
in the veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

3.  The veteran should then be afforded a 
VA psychiatric examination, with a 
licensed psychiatrist or psychologist, to 
determine the symptoms and severity of 
her service-connected PTSD.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective symptoms and objective 
findings should be noted in the 
examination report.  Both a multi-axial 
diagnosis and a Global Assessment of 
Functioning (GAF) score should be 
rendered.  In discussing the relevant 
clinical findings, the examiner should 
specifically note the effect of PTSD on 
the veteran's occupational and social 
functioning.  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

4.  The veteran should also be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
symptoms and severity of her service-
connected lumbar spine and bilateral hip 
disorders.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  For 
all disorders, the examiner should 
conduct range of motion testing and 
comment on the presence and extent of any 
painful motion, functional loss due to 
pain, additional disability with flare-
ups, excess fatigability, and weakness.  
For the lumbar spine disorder, the 
examiner should also note both the 
duration and frequency of any 
incapacitating episodes and the location 
and severity of any associated objective 
neurological findings (i.e., 
radiculopathy or bowel/bladder 
impairment).  A complete rationale should 
be given for all opinions and conclusions 
expressed in a typewritten report.

5.  After completion of the above 
development, the veteran's claims for 
higher initial evaluations for PTSD, 
degenerative changes of the lumbar spine, 
trochanteric bursitis of both hips, and 
right and left ankle strain should be 
readjudicated.  If the determination of 
any of these claims remains less than 
fully favorable to the veteran, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


